Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 	Claims 1-14 are pending with claims 1-2, 5-6, 8-9 and 12-13 having been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Douglass (REG # 78157) on 6/30/2021.


1.	(Currently Amended)  A method for distributing data to a computing device using device level authentication, comprising:
receiving, by a receiving device of a computing device, a single use key from an issuing institution, the single use key encrypted by the issuing institution using a first encryption, a server public key, and device data;
storing, in a memory of the computing device, at least the single use key encrypted using the first encryption, a server public key, and device data;
generating, by a generation module of the computing device, a key pair comprising a device private key and a corresponding device public key;
wrapping, by an encryption module of the computing device, the device public key using the server public key;
electronically transmitting, by a transmitting device of the computing device, at least the device data, wrapped device public key, and the single use key encrypted using the first encryption to a server;
receiving, by the receiving device of the computing device, the single use key encrypted using a second encryption from the server, the second encryption using the device public key to encrypt the single use key; [[and]]
executing, by a querying module of the computing device, a query on the memory to insert the received single use key encrypted using the second encryption;
decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key;
electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device, wherein
the memory further includes payment credentials, and
the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key.

3.	(Currently Amended)  The method of claim 1, wherein the decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key is in response to 
receiving, by an input device interfaced with the computing device, and instruction requesting usage of the single use key


4.	(Cancelled)  

5.	(Currently Amended)  A method for distributing data to a computing device using device level authentication, comprising:
receiving, by a receiving device of a processing server, a personal identification number associated with a transaction account from an issuing institution;
storing, in a memory of the processing server, at least a server private key of a key pair and the personal identification number;

electronically transmitting, by a transmitting device of the processing server, at least the device data to a third party for authentication of the computing device;
receiving, by the receiving device of the processing server, a notification from the third party indicating successful authentication of the computing device;
unwrapping, by an encryption module of the processing server, the device public key using the server private key;
decrypting, by the encryption module of the processing server, the single use key using the personal identification number;
encrypting, by the encryption module of the processing server, the single use key with a second encryption using the unwrapped device public key; [[and]]
electronically transmitting, by the transmitting device of the processing server, the single use key encrypted using the second encryption to the computing device;
decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the server private key;
identifying, by the computing device, payment credentials using the decrypted single use key; and 
electronically transmitting, by the transmitting device of the computing device, the decrypted single use key and the identified payment credentials to a point of sale device. 

8.	(Currently Amended)  A system for distributing data to a computing device using device level authentication, comprising:
a receiving device of a computing device configured to receive a single use key from an issuing institution, the single use key encrypted by the issuing institution using a first encryption, a server public key, and device data;
a memory of the computing device configured to store at least the single use key encrypted using the first encryption, a server public key, and device data;
a generation module of the computing device configured to generate a key pair comprising a device private key and a corresponding device public key;
an encryption module of the computing device configured to wrap the device public key using the server public key;
a transmitting device of the computing device configured to electronically transmit at least the device data, wrapped device public key, and the single use key encrypted with the first encryption to a server;
the receiving device of the computing device configured to receive the single use key encrypted using a second encryption from the server, the second encryption using the device public key to encrypt the single use key; [[and]]
a querying module of the computing device configured to execute a query on the memory to insert the received single use key encrypted with the second encryption; 
the encryption module of the computing device is further configured to decrypt the single use key encrypted with the second encryption using the device private key, wherein
the memory further includes payment credentials, and
the transmitting device of the computing device is further configured to electronically transmit the decrypted single use key and the payment credentials to a point of sale device.

10.	(Currently Amended)  The system of claim 8, wherein the decrypting of the single use key encrypted with the second encryption using the device private key in in response to
an input device interfaced with the computing device configured to receive and instruction requesting usage of the single use key


11.	(Cancelled)  

12.	(Currently Amended)  A system for distributing data to a computing device using device level authentication, comprising:
an encryption module of a processing server;
a receiving device of the processing server configured to receive a personal identification number associated with a transaction account from an issuing institution;
a memory of the processing server configured to store at least a server private key of a key pair and the personal identification number;

a transmitting device of the processing server configured to electronically transmit at least the device data to a third party for authentication of the computing device, wherein
the receiving device of the processing server is further configured to receive a notification from the third party indicating successful authentication of the computing device,
the encryption module of the processing server is configured to:
	unwrap the device public key using the server private key, 
	decrypt the single use key using the personal identification number, and
	encrypt the single use key using a second encryption using the unwrapped device public key[[, and]];
the transmitting device of the processing server is further configured to electronically transmit the single use key encrypted using the second encryption to the computing device;
decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key;
electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device, wherein
the memory further includes payment credentials, and
the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 8 the prior art does not teach “receiving, by a receiving device of a computing device, a single use key from an issuing institution, the single use key encrypted by the issuing institution using a first encryption, a server public key, and device data; decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key; electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device, wherein the memory further includes payment credentials, and the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key” with the other limitations of the claim.
With respect to claims 5 and 12 the prior art does not teach “receiving, by a receiving device of a processing server, a personal identification number associated with a transaction account from an issuing institution; decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the server private key; identifying, by the computing device, payment credentials using the decrypted single use key; and electronically transmitting, by the transmitting device of the computing device, the decrypted single use key and the 
The closest prior art Collinge et al (US 2013/0262317), Whitehouse (US 2017/0295018) and Oderheide (US 20150304110) not teach these limitations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday, Tuesday, Thursday 7:30-5, Wednesday Friday 7:30-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492